DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 7 in the reply filed on 1/7/2022 is acknowledged. Claim 8 was amended to be dependent on the elected claim 1 and is now included as part of the elected group. Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 


Claim Objections
3.	Claim 8 is objected to because of the following informalities:  the acronyms “AUP” and “CRC” should be spelled out “absorbency under pressure” and “centrifuge retention capacity”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “comprises a sodium-type acidic group”. The use of the word “type” is considered indefinite because the word “type” when added to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). For the purposes of examination, the claim language will be interpreted to read “comprises a sodium containing acidic group”.

Claim Analysis
6.	Summary of Claim 1:
A superabsorbent polymer comprising: 

a base polymer powder comprising a first crosslinked polymer of a water-soluble ethylene- based unsaturated monomer having acidic groups which are at least partially neutralized; 

and a surface-crosslinked layer which is located on the base polymer powder, and comprises a second crosslinked polymer obtained by further crosslinking the first crosslinked polymer via alkylene carbonate, and a polycarboxylic acid-based copolymer, 

wherein the first crosslinked polymer has a neutralization degree of 70 mol% or less, 

the second crosslinked polymer comprises acidic groups which are neutralized with potassium salts and has a neutralization degree of more than 70 mol% and less than 100 mol%, 

and wherein the superabsorbent polymer has a gel strength of 8500 Pa to 10,500 Pa, as measured using a rheometer after being swollen with a 0.9 wt% physiological saline solution for 1 hour.

 



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2018-0074384 A; US PG Pub 2019/0099739 A1 used as English Translation herewith as listed on IDS dated 3/20/2020) in view of Kyu, et al. (KR2010 0040247 A; Full English Machine Translation Incorporated herewith) as listed on IDS dated 3/20/2020.
	Regarding claim 1, Lee et al. teach a super absorbent polymer, wherein the super absorbent polymer comprises a base polymer powder including a first crosslinked polymer of a water-soluble ethylenically unsaturated monomer having at least partially neutralized acidic groups; and a surface crosslinked layer formed on the base polymer powder and including a second crosslinked polymer in which the first crosslinked polymer is further crosslinked via a surface crosslinked agent, wherein at least one of the surface crosslinking agents is an alkylene carbonate based compound and a polycarboxylic acid-based copolymer, and wherein the neutralization degree of the water soluble ethylenically unsaturated monomer may be adjusted to 50 to 95% , or 70 to 85% (Abstract, claim 1, [0064]) thereby reading on the claimed range of the first crosslinked polymer neutralization degree of 70 mol% or less . 
Lee et al. do not teach the second crosslinked polymer comprises acidic groups which are neutralized with potassium salts and are further silent on the neutralization degree of the second crosslinked polymer and the gel strength of the super absorbent polymer. 
	Kyu et al. teach a method of controlling the absorption rate of a water absorbent resin by changing the type and concentration of alkali metals contained in the water absorbent resin particles, wherein a water absorbent resin is prepared by polymerizing a monomer solution generated by a neutralization reaction of an acidic unsaturated monomer and a basic material, and changing the type and concentration of alkali metal contained in the water absorbent resin by adding a basic material different from the basic material to the water absorbent resin, wherein before the surface crosslinking of the water absorbent resin, an aqueous solution of at least one compound selected from potassium hydroxide, potassium carbonate, potassium hydrogen carbonate, among others is mixed with the surface crosslinking solution (claims 1-5) thereby reading on the second crosslinked polymer comprises acidic groups which are neutralized with potassium salts as required by the instant claim. Kyu et al. offer the motivation of using a potassium salt to neutralize an acid unsaturated monomer due to its ability to control the absorption rate of a water absorbent resin (Abstract). Kyu et al. further teach the concentration of the alkali metals contained in the water absorbent resin particles will further affect the absorption rate of a water absorbent resin (Abstract). Therefore, the degree of neutralization of the second crosslinked polymer and the gel strength of the water absorbent resin can be optimized via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the degree of neutralization of the second crosslinked polymer and the gel strength of the superabsorbent polymer for the intended application via a routine optimization, thereby obtaining the present invention. As such, it would have been obvious to one of ordinary skill in the art to use the 
	Regarding claim 2, Lee et al. teach the super absorbent polymer obtained by a crosslinking polymerization of a water soluble ethylenically unsaturated monomer having at least partially neutralized acidic groups such as a mixture of acrylic acid and its sodium salt [0058]. 
	Regarding claim 3, Lee et al. teach the neutralization degree of the water soluble ethylenically unsaturated monomer may be adjusted to 50 to 95% , or 70 to 85% ([0064]) thereby reading on the claimed range of the first crosslinked polymer neutralization degree of 50 mol% to 70 mol%.
	Regarding claim 4, Lee et al. teach ethylene carbonate (Table 1).
	Regarding claims 6-8, Lee et al. in view of Kyu et al. teach the super absorbent polymer according to claim 1. Lee et al. teach the centrifuge retention capacity (CRC)  for a physiological saline solution (0.9 wt% aqueous sodium chlrodie solution) for 30 minutes is 28 g/g to 32 g/g [0052] thereby reading on the claimed range of 29 g/g to 33 g/g as required by claim 8.  
 	Lee et al. do not particularly teach the surface crosslinked layer having a thickness corresponding to the total volume of the superabsorbent polymer. Regarding claims 7 and 8, Lee et al. are silent regarding the content of fine particles and are further silent still on the bulk density, absorption rate and absorbency under pressure (AUP).
	Lee et al. teach by controlling the kind of surface crosslinking agent and the surface crosslinking conditions, it is possible to obtain a super absorbent polymer which includes a surface crosslinked layer having a uniform thickness and crosslinking density and exhibits more improved liquid permeability and absorption under pressure even while maintaining excellent centrifuge retention capacity and absorption rate [0043].  Therefore, the bulk density, amount of fine particles, the thickness, the absorption rate and the absorbency under pressure can be optimized in order to achieve the desired permeability via a routine optimization. The case law has held that discovering an optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness, the amount of fine particles, the bulk density, the absorption rate and the absorbency under pressure for the intended application via a routine optimization, thereby obtaining the present invention. 

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2018-0074384 A; US PG Pub 2019/0099739 A1 used as English Translation herewith as listed on IDS dated 3/20/2020) in view of Kyu, et al. (KR2010 0040247 A; Full English Machine Translation Incorporated herewith) as listed on IDS dated 3/20/2020 as applied to claims 1-4 and 6-8 above, and further in view of Lee et al. (US PG Pub 2017/0015798 A1) as listed on the IDS dated 3/20/2020.
	Regarding claim 5, Lee (‘739) in view of Kyu et al. teach the superabsorbent polymer of claim 1 as set forth above and incorporated herein by reference.
	Lee (‘739) in view of Kyu et al. do not particularly teach the polycarboxylic acid baed copolymer comprising a repeating unit represented by Formula 1a and a repeating unit represented by Formula 1b and having a weight average molecular weight of 500 g/mol to 1,000,000 g/mol.
	Lee (‘798) teach a superabsorbent polymer wherein the superabsorbent polymer is prepared by a surface crosslinking reaction by mixing a pulverized polymer with a surface crosslinking solution including a polycarboxylic acid-based copolymer, wherein the polycarboxylic acid-based copolymer has a weight average molecular weight of 500 to 1,000,000, and wherein the polycarboxylic acid based copolymer has repeating units represented by:

    PNG
    media_image1.png
    273
    430
    media_image1.png
    Greyscale


wherein R2 and R3 are each independently hydrogen or an alkyl group having 1 to 6 carbon atoms, RO is an oxyalkylene group having 2 to 4 carbon atoms, M1 is hydrogen or a monovalent metal or non-metal ion, X is --COO--, an alkyloxy group having 1 to 5 carbon atoms, or an alkyldioxy group having 1 to 5 carbon atoms, m is an integer of 1 to 100, n is an integer of 1 to 1000, and p is an integer of 1 to 150, and provided that there are two or more of p, two or more repeating (--RO--) may be the same as or different from each other ([0015-0022], [0025]). Lee et al. (‘798) offer the motivation of using the superabsorbent polymer based on the repeating units represented by Chemical Formula 1-a and 1-b due to their ability to result in excellent absorption properties such as centrifuge retention capacity and absorbency under pressure, and also have improved permeability (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the superabsorbent polymer of Lee (‘798) as the repeating unit of the superabsorbent polymer of Lee (‘739) in view of Kyu et al., thereby arriving at the claimed invention.


Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763